PER CURIAM.
This case was initiated by Appellants to obtain access to a tape recording made by law enforcement officials in connection with a criminal prosecution in Duval County. Appellants filed a complaint against the state attorney seeking a writ of mandamus to compel delivery of the tape. The complaint also requested a declaratory judgment in respect to Appellants’ legal right to have access to the tape. Before judgment was entered in this mandamus action, a plea was taken in the subject criminal case and a copy of the tape was delivered to Appellants by the state attorney’s office. The trial court then ruled that the action was moot and denied the writ of mandamus, but the judge also set forth an explanation to the effect that the state attorney had not acted illegally in withholding the tape until after conclusion of the criminal matter. Appellants concede the mootness of the mandamus action, but argue that we should nevertheless accept review and reverse the judgment for errors in the trial court’s approval of the state attorney’s action so as to provide guidance in similar matters in the future.
We find no reason to disturb the trial court’s ruling that the action was moot. However, we decline to provide an advisory opinion on the merits of the trial court’s volunteered conclusion that the state attorney acted properly under the circumstances shown in this case. Appellants have obtained the tape recording sought by their complaint in this case, and no showing has been made that they suffered remediable damage by unwarranted delay in obtaining this information from the state attorney. We neither approve nor disapprove the reasoning of the trial court.
AFFIRMED.
ERVIN, WIGGINTON and ZEHMER, JJ., concur.